DETAILED ACTION
This detailed action is in response to the request for continued examination filed on January 27, 2022, incorporating the amendments and arguments filed on August 2, 2021, and any subsequent filings.
Claims 16-24, 26-28, and 31 stand rejected.  Claim 25 stands objected to.  Claims 18 and 19 have been canceled.  Claims 16, 17, 20-28 and 31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
Response to Arguments
Drawings
Applicants' arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicants' cites to the specification (Remarks, Page 8/Paragraph 3 (hereinafter "Pg/Pr")) do not provide the specific structure illustrated as jet breaker 10' in Figure 5 nor does the specification or drawings as filed show the structural relationship between new 
The drawings filed August 2, 2021 remain unentered.
Specification
Applicants' arguments filed January 27, 2022 have been fully considered but they are not persuasive.
While Applicants present arguments regarding definitions (Remarks, Pg7/Pr3-4),  the sources for these definitions have not been submitted to support the asserted definitions (MPEP 2145(1)).
Claim Objections
Claim 17 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claim 22
Applicants' arguments filed January 27, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments that "releasing the gap" is not indefinite because the priority PCT application uses the German word "frei" which means "open" using a Google translation tool (Remarks, Pg7/Pr6-Pg8/Pr1), Applicants' have not provided the alleged translation such that only argument is left yet argument cannot supplant evidence (MPEP 2145(I)).  Further, in context, claim language "frei" is not translated as "open" as seen in 

    PNG
    media_image1.png
    960
    1782
    media_image1.png
    Greyscale

As to Applicants' arguments that the written description fully describes the gap (Remarks, Pg8/Pr2), the specification does not define what is meant by the limitation "releasing the gap" and instead repeats a modified version of the claim language without adding clarity (Pg2/L12, Pg7/L11-Pg8/L5, Pg9/L5-9).
Claim Rejections - 35 USC § 103
Claims 16-21, 24, 26-28, and 31
Applicants' arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicants repeat arguments previously found unpersuasive and those arguments remain unpersuasive for the reasons previously articulated.  As to Applicant's arguments 
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicants' argument that the written description only admits to a device in the prior paragraph being known in the art (Remarks, Pg11/Pr2), the specification admits to the claimed structure being known in the art (Pg1/L3-15 Pg5/L26-30).  
As to Applicants' argument that Kubeck does disclose the gray water inlet in the inlet region (Remarks, Pg12/Pr2), using the broadest reasonable interpretation consistent with the specification as required (MPEP 2111), the specification does not define what constitutes being "disposed in said inlet region" such that a gray water feed anywhere inside a container receiving gray water may be considered "disposed in said inlet region."  Kubeck discloses in the drawing, gray water inlet 2 inside a container 1 and thus discloses "a grey water supply disposed in said inlet region."
In response to Applicants' apparent argument that Christy is nonanalogous art (Remarks, Pg13/Pr1-2), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Christy and the instant application relate to using recycled water.
As to Applicants' arguments regarding the intended use and reason for the structure disclosed by Christy (Remarks, Pg13/Pr4-Pg14/Pr2), if the prior art structure is capable of performing the intended use then it meets the claim limitation (see Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) ("apparatus claims cover what a device is, not what a device does"); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose.")).
In response to Applicants' argument that Christy does not disclose the exact claimed structure (Remarks, Pg13/Pr4-Pg14/Pr2), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Allowable Subject Matter
Applicants' arguments filed January 27, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that Claims 22, 23, and 25 need not be amended because Applicants' arguments regarding the rejections of the claims from which these claims depend are persuasive (Remarks, Pg14/Pr5-Pg15/Pr1), Applicants' argument with respect to the claims from which Claims 22, 23, and 25 depend are not persuasive for the reasons stated supra.
Response to Amendment
Drawings
The drawings file March 20, 2019 are objected to under 37 CFR 1.83(a) because they fail to show the additional jet breaker recited in Claim 17 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the disclosure uses the term "WC" throughout without ever defining the term.  Appropriate correction is required.
Claim Objections
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 17, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding Claim 17, the specification as filed indicates the second additional jet breaker is oriented towards the grey water supply (Pg10/L3-10) not the fresh water supply as claimed.  Regarding Claim 22, nothing in the specification as filed discloses the resilient lip opening the gap only that the resilient lip releases the gap (Pg7/L11-21, Pg8/L3-5) without indicating what releasing the gap entails.  Further, the specification as filed appears to state that releasing the gap may also be accomplished by movement of a fixed scraper (Pg9/L5-9) or the sliding member (Pg2/L8-12).
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites releasing a gap yet the claim, specification, and drawings do not provide a definition of the limitation so has to apprise of the scope of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16, 17, 20, 21, and 26-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kübeck, German Patent No. DE102013205084 B3 (hereinafter "Kubeck") in view of Christy, et al., U.S. Publication No. 2012/0325754 (hereinafter "Christy").  A machine translation has previously been provided and the claims are mapped to that translation and the figure in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 16, 20, 21, and 26-28, Applicants admit the "[d]evice is  known from [Kubeck] DE 10 2013 205 084 B3" (Spec., Pg1/L14-15) and that "[t]he prior art according to [Kubeck] DE 10 2013 205 084 B3 also discloses a base with a central raised portion from which a drain extends, but not a drain which is recessed vertically upward from the base" (Spec., Pg5/L26-30; see also MPEP §§ 2129, 2152.03 (noting admissions to prior art)).
Kubeck does not disclose said drain having an opening for passage of processed grey water into said drain, said opening being spaced apart from said base of said grey water container, or said drain has a pipe guided through said base of said grey water container and protruding into said grey water container.
Christy also relates to a device for reusing water and discloses said drain having an opening for passage of processed grey water into said drain, said opening being spaced apart from said base of said grey water container (Fig. 1, item 34 (note drain 34 spaced apart from base of container 36), Pg2/Pr26), and said drain has a pipe guided through said base of said grey water container and protruding into said grey water container (Fig. 1 (note known to extend pipe 22 above base of container 36)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the gray water processing device disclosed by Kubeck with the drain configuration for recycled water disclosed by Christy because, according to Christy, the recycled water is not completely free of particles and the raised location of the drain avoids any particles that may have settled to the base (Pg2/Pr26 (note fluid only "substantially free of grit particles")).
Additional Disclosures Included: Claim 17: wherein said fresh water supply is directed against a wall of said grey water container or against a jet breaker disposed in said grey water container and orientated toward said fresh water supply for splitting a fresh water jet discharged through said fresh water supply into said grey water container (Christy, Figs. 1, 2, item 23 (note use of a jet breaker in a used water container for splitting a water jet)).  Claim 31: wherein said grey water container has an elongated shape with said inlet region at one side, said outlet region at another side and said slotted filter between said inlet region and said outlet region (note that while Kubeck does not disclose an elongated shape, the claimed device is obvious as the change of shape is "a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant" (MPEP 2144.04(IV)) and the claimed invention and Kubeck operate using same function of separation .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kübeck, German Patent No. DE102013205084 B3 (hereinafter "Kubeck") in view of Christy, et al., U.S. Publication No. 2012/0325754 (hereinafter "Christy") as applied to Claim 16 above, and further in view of Christy, et al., U.S. Publication No. 2012/0325754 (hereinafter "Christy") and Reid, U.S. Patent No. 3,594,825 (hereinafter "Reid").  A machine translation accompanies this detailed action and the claim is mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device.
Kubeck discloses the processing device according to Claim 16 except a jet breaker disposed in said grey water container and orientated toward said grey water supply, said grey water supply being directed against said jet breaker for splitting a grey water jet discharged through said grey water supply into said grey water container; and an overflow, said jet breaker shielding said overflow in a direction of said grey water supply.
Christy also relates to a device for reusing water and discloses the use of a jet breaker in a used water container for splitting a water jet (Figs. 1, 2, item 23).
Reid also relates to a grey water device and discloses an overflow (Fig. 4, item 50, C3/L49-51)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the water processing device disclosed by Kubeck with the jet disclosed by Christy because, according to Christy, the jet provides a change in direction of liquid (Pg1/Pr) causing turbulence which allows separating and filtering out of solids from the fluid (Pg2/Pr24,26) which allows for reuse of the liquid, a goal shared by Kubeck (Pg1/Pr4).  It would have been further obvious to combine the device disclosed by Kubeck and Christy with the overflow disclosed by Reid because, according to Reid, the overflow allows for excessive water flow to leave the container (C5/L49-51).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22 and 23 each recite a resilient lip and Claim 25 recites a guiding sheet which distinguishes the claims over the closest prior art cited in this detailed action should the claims overcome the foregoing objections and rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779